Case 21-03000-sgj Doc 48-7 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 11




                            EXHIBIT HHHHH
                           Case 21-03000-sgj Doc 48-7 Filed 01/25/21                            Entered 01/25/21 18:52:30                  Page 2 of 11




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Saturday, April 18, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund           Portfolio             CTPY        SideCode          Instrument        TradeDate      InstType    Commitment     Price    ExcValue      IssuerAnalyst   LastPrice   LastPriceSource




M                                                           Sale        AVYA                      04/17/20   Common Stock     -32,000.00     8.64    276,323.20




                                                                                            1
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 3 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  2
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 4 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  3
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 5 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  4
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 6 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  5
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 7 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  6
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 8 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  7
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21          Entered 01/25/21 18:52:30            Page 9 of 11




TradeType   Fund   Portfolio      CTPY    SideCode   Instrument        TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                  8
                   Case 21-03000-sgj Doc 48-7 Filed 01/25/21           Entered 01/25/21 18:52:30             Page 10 of 11




TradeType   Fund   Portfolio       CTPY    SideCode   Instrument         TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice   LastPriceSource




                                                                   9
                                                      Case 21-03000-sgj Doc 48-7 Filed 01/25/21                                                       Entered 01/25/21 18:52:30                                   Page 11 of 11




 TradeType              Fund                           Portfolio                           CTPY             SideCode               Instrument              TradeDate          InstType          Commitment         Price       ExcValue        IssuerAnalyst      LastPrice     LastPriceSource




                                                                                                            Sale         AVYA                               04/17/20     Common Stock               -43,000.00        8.64      371,309.30




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                 10
